Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 5/9/2022, claims 1, 5-14, and 17-24 are presented for examination. Claims 1, 13, and 20 are independent.
Amended claim(s): 1, 5-14, and 17-20.
New claim(s): 21-24.
Applicants’ arguments, see Applicant Arguments/Remarks filed 5/9/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive. Claims 1, 13, and 20 as a whole are directed to the abstract idea of determining privacy regulations associated with a user and provided settings associated with the privacy regulation in response to a request as defined by the claimed steps. As such, the claims fall under at least the category of “an idea of itself” and “certain method of organizing human activity”. The phrase “an idea of itself” is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the steps, data is simply being collected (“receiving…a request…”), analyzed (“determining a…privacy law; determining that a user has opted into or out of the setting;”) to determine an option/action (“sending…to the device the setting”). The same data can be collected, analyzed, and managed in a brick and mortar office wherein access to the data is protected by privacy policies and laws such as IRS protecting tax payers’ information, medical professionals protecting patient data per HIPAA regulation. The claims are implementing the opt in/out requirement of EU and California privacy laws that require a user’s consent in order to collect/track a user’s online activities. Furthermore, the claimed invention is nothing more than collecting, storing, and providing access to the information per a contractual obligation as required by law. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, creating a contractual relationship (BuySAFE); classifying and storing digital images in an organized manner (TLI Comms.); collection, storage, and recognition of data (Smart Systems Innovations). While the specific facts of the case differ from these cases, the claims are still directed to collecting and and storing data per a contractual obligation. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform the operation of collecting, storing, and accessing data
Applicants’ arguments, see Applicant Arguments/Remarks filed 5/9/22, with respect to claim(s) rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). Contrary to Applicant’s arguments Fink explicitly discloses the system (i.e., clearinghouse) determines opt in/opt per the user location and jurisdiction (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶49 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations).
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 13, and 20 is/are directed to a method, computer product and system. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to a method/CRM/system for receiving, by one or more computer processors coupled to at least one memory of a clearinghouse device, a request from a device to verify that, a user has opted into or out of a setting for use by the device to determine whether the device is permitted by a privacy law to monitor the user's use of the device; determining, by the one or more computer processors and based on the user, the privacy law regulation; determining, by the one or more computer processors, that the user has opted into or out of the setting associated with the privacy regulation; and sending, by the one or more computer processors to the device, an indication that the user has opted into or out of the setting - in accordance with public policy laws such as General Data Protection Regulation (GDPR) enacted by the European Union and California Consumer Privacy Act (CCPA) (see, Applicant’s disclosure ¶1, ¶11, ¶14, ¶15) – falls into one of the four statutory categories (i.e., method, manufacturing product and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case is determining privacy regulations associated with a user and providing settings associated with the privacy regulation in response to a request as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “certain method of organizing human activity”. The phrase “an idea of itself” is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the steps, data is simply being collected (“receiving a request…”), analyzed (“determining, by the one or more computer processors and based on the user, the privacy law; determining, by the one or more computer processors, that the user has opted into or out of the setting;”) to determine an option/action (“sending…to the device an indication that the user has opted into or out of the setting”). The same data can be collected, analyzed, and managed in a brick and mortar office wherein access to the data is protected by privacy policies and laws such as IRS protecting tax payers’ information, medical professionals protecting patient data per HIPAA regulation. The phrase “certain method of organizing human activity” is used to describe: 
         a. concepts relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation (Creating a contractual relationship (BuySAFE); );
         b. Concepts Relating To Tracking or Organizing Information (Classifying and storing digital images in an organized manner (TLI Comms.); );
In this case, the claims are reciting the abstract idea of compliance with privacy laws of jurisdiction (EU, California) that require a user’s consent (opt in/opt out) to be determined before a party is allowed to collect user data based on the user’s online activity. Furthermore, the claimed invention is nothing more than collecting, storing, and providing access to the information per a contractual obligation as required by law. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, creating a contractual relationship (BuySAFE); classifying and storing digital images in an organized manner (TLI Comms.); collection, storage, and recognition of data (Smart Systems
Innovations). While the specific facts of the case differ from these cases, the claims are still directed to collecting and and storing data per a contractual obligation. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform the operation of collecting, storing, and accessing data.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of collecting and managing personal information per a “privacy law” as defined by the claimed steps. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to system and CRM for performing the abstract idea, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer elements (Fig. 1, 5, ¶25-¶27, ¶92-¶105); note also cited art of record also discloses processors; devices, programs (see, e.g., Duri: Figure 5, ¶55, provide for a processor, memory and storage). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the abstract idea without integrating the idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5-14, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040054918 A1 (hereinafter ‘Duri’) in view of US 20190342336 A1 (hereinafter ‘Fink’).

As regards claim 1, Duri (US 20040054918 A1) discloses: A method comprising: receiving, by one or more computer processors coupled to at least one memory of a clearinghouse device, a request from a device to verify that (Duri: Fig. 1, ¶22-¶24, i.e., the request sent from enterprise 2 to enterprise 1 wherein the request is associated with a 3rd party and privacy policy).
However Duri does not but in analogous art, Fink teaches: a user has opted into or out of a setting for use by the device to determine whether the device is permitted by a privacy law to monitor the user's use of the device; (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶49 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract)
Duri et al combination further discloses: determining, by the one or more computer processors and based on the user, the privacy law; (Duri: ¶22-¶24, i.e., enterprise 1 determines the privacy settings associated with the third party based on the received request. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶49 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations)
determining, by the one or more computer processors, that the user has opted into or out of the setting; and (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶49 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations)
sending, by the one or more computer processors to the device, an indication that the user has opted into or out of the setting. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶49 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations wherein the system informs the site regarding the privacy setting)

Claims 13 and 20 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Duri et al combination disclose the method of claim 1, further comprising: determining a location of the user; and (Duri: ¶21-¶22, ¶37-¶38) determining that the privacy law is applicable to the location. (Duri: ¶21-¶22, ¶37-¶38, i.e., privacy rules based on location. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, ¶43-¶51 i.e., privacy settings including opt in/opt out based on user deciding opt in/out per the GDPR regulations wherein the system informs the site regarding the privacy setting)

Claims 14 and 21 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Duri et al combination disclose the method of claim 1, wherein determining that the user has opted into or out of the setting comprises determining first information associated with the user to be deleted by the device. (Duri: ¶22, i.e., privacy policy for deleting data. See also, See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

Claim 17 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Duri et al combination disclose the method of claim 1, wherein determining that the user has opted into or out of the setting comprises determining first information associated with the user that the device is permitted to monitor. (Duri: ¶22-¶25, i.e., the transactions, personal data etc that the device can access. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

Claim 18 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Duri et al combination disclose the method of claim 1, wherein sending the indication that the user has opted into or out of the setting comprises an indication of the privacy law. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract)

As regards claim 8, Duri et al combination disclose the method of claim 1, the indication that the user has opted into or out of the setting comprises sending an indication of a restriction, the restriction associated with the privacy law and the user. (Duri: ¶46. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

Claim 19 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Duri et al combination disclose the method of claim 1, further comprising: wherein the clearinghouse device is associated with determining whether the user has opted into or out of a second setting for use by one or more additional devices to determine whether the one or more additional devices are permitted to monitor the user's use of the one or more additional devices (Duri: Figs 1-2, ¶22-25, ¶27. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51) 

As regards claim 10, Duri et al combination disclose the method of claim 1, wherein the request is associated with a second device, further comprising receiving, from the device, the setting. (Duri: Figs 1-2, ¶22-25, ¶27. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

As regards claim 11, Duri et al combination disclose the method of claim 1, further comprising determining that the device complied with the setting. (Duri: ¶27, i.e., ensuring the 3rd party is complying by the privacy settings. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

As regards claim 12, Duri et al combination disclose the method of claim 1, further comprising determining that the device failed to comply with the setting. (Duri: ¶27, i.e., ensuring the 3rd party is complying by the privacy settings. See also, Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)

As regards claim 22, Duri et al combination discloses the method of claim 1, wherein determining that the user has opted into or out of the setting comprises determining that the user has opted into the setting, and wherein the indication that the user has opted into the setting indicates that the device is permitted to monitor the user's use of the device based on the privacy law. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract)

As regards claim 23, Duri et al combination discloses the method of claim 1, wherein determining that the user has opted into or out of the setting comprises determining that the user has opted out of the setting, and wherein the indication that the user has opted out of the setting indicates that the device is not permitted to monitor the user's use of the device based on the privacy law. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract)

As regards claim 24, Duri et al combination discloses the method of claim 1, wherein the request is a first request based on a second request received from the user, by the device, to access a resource provided by the device. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶22, ¶35, ¶38, ¶43-¶51)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432